Citation Nr: 1102067	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-13 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy.  

2.  Entitlement to service connection for bladder neck 
contracture.

3.  Entitlement to service connection for Peyronie's disease.  

4.  Entitlement to service connection for erectile dysfunction 
with hypogonadism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to June 
1969.

This appeal arises from an April 2007 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In April 2010, the Board remanded the 
claims for additional development.  

In February 2010, the Veteran was afforded a hearing before the 
undersigned, who is rendering the determination in this claim and 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
transcript of the hearing has been included in the claims folder.


FINDING OF FACT

The Veteran does not have benign prostatic hypertrophy, bladder 
neck contracture, Peyronie's disease, or erectile dysfunction 
with hypogonadism, that is related to his service, to include as 
due to exposure to Agent Orange.  


CONCLUSION OF LAW

Benign prostatic hypertrophy, bladder neck contracture, 
Peyronie's disease, and erectile dysfunction with hypogonadism, 
were not caused or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for 
benign prostatic hypertrophy, bladder neck contracture, 
Peyronie's disease, and erectile dysfunction with hypogonadism.  
He argues that he developed the claimed conditions during 
service, or, in the alternative, due to exposure to Agent Orange.  
He has further testified that some of his service treatment 
reports, showing treatment for prostate and urinary symptoms, are 
missing from his records.  

The Board initially notes that in April 2010, the Board remanded 
these claims.  The Board directed that an attempt be made to 
obtain any relevant sick call or morning reports from the 
Veteran's unit between June 1968 and June 1969, that all VA 
reports from the VA medical facility in Panama City, dated after 
2007, be obtained, and that the Veteran be afforded another 
examination, to include etiological opinions.  In May 2010, the 
National Personnel Records Center essentially stated that a 
search of the Veteran's unit's records had proved negative.  
Additional VA reports from the Panama City VA medical facility, 
dated between 2007 and 2010, have been obtained.  In May 2010, 
the Veteran was afforded another examination, and etiological 
opinions were obtained.  The examiner indicated that the 
Veteran's C-file had been reviewed, and he concluded that none of 
the claimed conditions are related to the Veteran's service, to 
include as due to exposure to herbicides.  His opinions are 
accompanied by a sufficient rationale.  Given the foregoing, 
there is no basis to find that this report is inadequate, or that 
a remand for another opinion is required.  See 38 C.F.R. § 
3.159(d) (2010); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008); Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).  Under 
the circumstances, the Board finds that there has been 
substantial compliance with the its remand.  See Dyment v. West, 
13 Vet. App. 141, 146-147 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran are to be avoided).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also 
be granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to the 
period of service.  See 38 C.F.R. § 3.303(d).  In such instances, 
a grant of service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred during service."  Id.  

The statutory provision specifically covering Agent Orange is 38 
U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, 
during active service, served in the Republic of Vietnam during 
the Vietnam era, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that he was not exposed to any such agent 
during that service.  

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease during 
the period of service.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service connection 
with proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The Veteran's discharge (DD Form 214) indicates that he served in 
Vietnam.  Therefore, duty in the Republic of Vietnam is shown for 
the purposes of the regulation governing the presumption of 
service connection for certain diseases due to herbicide 
exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment reports show the following: in 
November 1967, he was noted to have had sexual contact with 
someone known to be infected with VD (venereal disease).  He 
denied any symptoms other than occasional dysuria.  In March 
1969, he was treated for dysuria, abdominal pain, and stomach 
cramps, on three occasions, with a normal U.A. (urinalysis) noted 
in his last treatment.  The Veteran's separation examination 
report, dated in June 1969, shows that his G-U (genitourinary) 
system was clinically evaluated as normal.  In an associated 
"report of medical history," he denied having had "frequent or 
painful urination," or "VD-syphilis, gonorrhea, etc."  

As for the post-service medical evidence, it consists of VA and 
non-VA reports, dated between 1973 and 2010.  The private medical 
evidence shows the following: in February 1978, during a course 
of treatment for low back pain, the Veteran was noted to have 
prostatitis, with a notation of an "innervating bladder."   

The next relevant medical evidence is dated about 18 years later.  
Specifically, a September 1996 private medical report, shows that 
the Veteran complained of a six-month history of urinary 
symptoms, as well as erectile symptoms that had begun 
"suddenly."   An August 1998 report contains assessments of 
severe bladder outlet obstructive symptoms, and erectile 
dysfunction.  Reports, dated in September 1998, show that he 
underwent a cystoscopy and transurethral resection of the 
prostate (TURP), with a postoperative diagnosis of bladder outlet 
obstruction secondary to benign prostatic hyperplasia (BPH).  A 
March 1999 report indicates that the Veteran developed a bladder 
neck contracture following his TURP.  The report shows that he 
underwent another cystoscopy, with urethral calibration and 
dilation with transurethral incision of the prostate and 
transurethral resection of the bladder neck (TURBNC).  The 
postoperative diagnosis was severe bladder outlet obstructive 
symptoms with urinary retention.  A July 2000 report notes 
Peyronie's disease, and organic erectile dysfunction.  A December 
2001 report notes "hypogonadism, failed testosterone."  A July 
2003 CT (computerized tomography) urogram notes calcification in 
the bladder which appeared to be a recently passed calculi.  

VA progress notes, dated between 2007 and 2010, contain notations 
that include BPH, "secondary hypogonadism," urethral stricture, 
and urinary obstruction; they show a treatment for prostatitis in 
2008, and that he received a testosterone injection in 2009.

A VA Agent Orange protocol examination report, dated in March 
2007 (signed in June 2007), contains a wide variety of diagnoses 
(24 separate diagnoses in all), that include BPH, low 
testosterone, a history of recurrent obstructive uropathy with 
possible bladder neck stricture, status post dilation, and a 
history of hypogonadism, "possibly secondary type."  The 
examiner stated that he did not find any Agent Orange-related 
conditions.  

A VA examination report, dated in May 2010, shows that the 
Veteran was noted to have been treated on one occasion during 
service for acute urethritis, and a second incident of "fear of 
urethritis (STD) after a sexual contact."  The report further 
notes the following: the onset of urinary symptoms in 
approximately 1996, as well as erectile dysfunction and BPH; 
surgery for a bladder neck contracture in 1999; the Veteran 
asserted that all symptoms started in service, and were related 
to exposure to Agent Orange, except for erectile dysfunction, 
which started in his early 30's.  The diagnoses were BPH with 
bladder neck contracture, status post TURP, TURBNC, onset after 
service, consistent with natural aging, and not caused by or 
related to service, Peyronie's disease, onset after service, and 
not caused by or related to service, and hypogonadism with 
organic erectile dysfunction, onset after service, and not caused 
by or related to service.  The examiner stated that the rate of 
erectile dysfunction mimics age and that the Veteran has his 
onset in his late 40's, that BPH is benign hyperplasia of aging 
with some variability in individuals, that the Veteran's BPH 
began at about age 50, that his bladder neck contracture was the 
result of post-operative TURP and prostatic hyperplasia, and that 
the cause of Peyronie's disease is unknown, but that it is 
thought to be related to genetic predisposition, trauma, and 
urethral instrumentation, including genitourinary surgeries.  He 
concluded, "The preponderance of the medical evidence and 
expertise does not support Agent Orange or herbicide exposure as 
a proximate cause or aggravant in the pathogenesis of erectile 
dysfunction, hypogonadism, BPH, surgical outcomes or Peyronie's 
disease.  Therefore, #1, #2, #3 (i.e., the diagnoses of BPH with 
bladder neck contracture, status post TURP, TURBNC, Peyronie's 
disease, and hypogonadism with organic erectile dysfunction) are 
not caused by or related to service or herbicide exposure."  

A statement from L.D., R.N., received in about April 2007, states 
that the Veteran was a patient of Dr. W.H.N. "from the late 
1960's," with treatment of symptoms that included urinary and 
prostate symptoms, but that the records of this treatment had 
been destroyed.  

A statement from S.C., "patient representative," asserts that 
the Veteran was a patient of Dr. W.H.N. and Dr. D, "until June 
1994," but that these records had been destroyed.  

The claims files include three lay statements, from the Veteran's 
spouse, son, and a friend ("A.C."), all received in April 2007.  
The Veteran's spouse asserts that the Veteran was treated for 
bladder and urinary tract infections after about six to eight 
weeks of service in Vietnam, with essentially ongoing symptoms 
since his service, and surgery in the 1970's involving "cleaning 
out the urinary tract and prostate," with development of 
erectile dysfunction in 1996.  The Veteran's son asserts that the 
Veteran  has a long history of prostate and urinary problems.  
A.C. essentially asserts that the Veteran has had ongoing 
urinary, bladder and prostate symptoms since his service.    

As an initial matter, the Board has determined that the Veteran 
is not a credible historian.  The Veteran has testified that he 
received a number of treatments for prostate and urinary symptoms 
during service, and that these records were missing from his 
service treatment reports.  He has also asserted that he was 
hospitalized for prostate and/or urinary conditions at the 
"Pensacola Baptist Hospital" in 1970, and that he underwent a 
TURP in 1972.  See Veteran's claim (VA Form 21-4138), received in 
February 2007.  

However, the Veteran's service treatment reports are of record; 
they have been discussed and they show only the treatment noted.  
No relevant conditions were noted in the Veteran's June 1969 
separation examination report.  In May 2010, the RO made an 
attempt to obtain any possibly relevant service records from the 
National Personnel Records Center (NPRC), however, the NPRC's 
response, received that same month, was negative.  A statement 
from Dr. W.H.N., summarizing treatment provided between 1973 and 
1978, only shows treatment for back pain.  The claims files also 
include extensive reports from the Baptist Hospital of Pensacola, 
Florida, dated between 1975 and 1978, which show treatment for 
low back symptoms beginning in February 1978, following a lifting 
injury at work, with diagnoses of a HNP (herniated nucleus 
pulposus).  None of these reports note a history of prostate, 
urinary, or reproductive symptoms, surgery, or disorders.  A 
September 1996 private medical report, shows complaints of a six-
month history of urinary symptoms, as well as erectile symptoms 
which began "suddenly."  The evidence does not show that the 
Veteran underwent a TURP in1972.  In summary, the Veteran's 
testimony, that he has had ongoing prostate/urinary symptoms 
since his service, with treatment and surgery shortly after 
separation from service, is shown to be so inconsistent, 
uncorroborated and contradicted by the post-service medical 
records, that the Board finds that he is not a credible 
historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 
(1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (In 
determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant).  

The Board further finds that the claims must be denied.  With 
regard to the possibility of service connection on a direct or 
presumptive basis (that does not involve exposure to Agent 
Orange), the Veteran's service treatment reports show that he was 
treated for occasional dysuria in November 1967, with no 
diagnosis.  In March 1969, he was treated for dysuria, abdominal 
pain, and stomach cramps, on three occasions, with a normal U.A. 
(urinalysis) noted in his last treatment.  There is


 no relevant treatment shown between April 1969 and separation 
from service, a period of about three months, and the Veteran's 
June 1969 separation examination report does not note any of the 
claimed conditions, and shows that his genitourinary system was 
clinically evaluated as normal.  The Veteran's service treatment 
reports do not show any treatment for, or diagnoses of, BPH, 
bladder neck contracture, Peyronie's disease, erectile 
dysfunction, or hypogonadism.  Therefore, a chronic condition is 
not shown during service.  See 38 C.F.R. § 3.303(a).  As for the 
post-service medical evidence, although the Veteran was noted to 
have prostatitis and an "innervating bladder" in February 1978, 
these appear to have been acute conditions, as evidenced by the 
lack of any treatment records for about the next 18 years; the 
earliest medical evidence of a diagnosis of any of the claimed 
conditions is dated no earlier than 1996.  This is about 26 years 
after separation from service, and this period without treatment 
is evidence that there has not been a continuity of symptoms, and 
it weighs against the claims.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In addition, there is no competent evidence of 
a nexus between any of the claimed conditions and the Veteran's 
service.  See 38 C.F.R. § 3.303(d).  In this regard, the only 
competent opinions of record are found in the May 2010 VA 
examination report, and these opinions weigh against the claims.  
Finally, none of the claimed conditions are afforded presumptive 
service connection under 38 C.F.R. §§ 3.307, 3.309.  

With regard to the possibility of service connection based on 
exposure to herbicides, although the Veteran is shown to have 
served in Vietnam, and is therefore presumed to have been exposed 
to Agent Orange, there is no competent evidence to show that any 
of the claimed conditions were caused by such exposure, Combee, 
and the applicable law does not include any of the claimed 
conditions as a condition for which presumptive service 
connection may be granted on this basis.  See 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The very long 
time between service in Vietnam and the current problems at issue 
clearly indicates no connection, beyond the fact that such 
disorders have not been found to be connected with exposure to 
herbicides.  The May 2010 VA examination report shows that the 
examiner determined that none of the claimed conditions were 
related to Agent Orange exposure.  See also March 2007 VA Agent 
Orange protocol examination report (in which the examiner stated 
that he did not find any Agent Orange-related conditions).  
   
In summary, the evidence does not show that the Veteran has any 
of the claimed conditions that are related to his service, and 
the Board finds that the preponderance of the evidence is against 
the claims, and that the claims must be denied.  Id.  

In reaching these decisions, the Board has considered the 2007 
statement from L.D., R.N., who asserts that the Veteran was a 
patient of Dr. W.H.N. "from the late 1960's," and that the 
Veteran's records had been destroyed, but nevertheless that he 
received treatment for urinary and prostate symptoms.  However, 
the Veteran was separated from service in June 1969.  She does 
not assert that she recalled that the Veteran had received any 
specific diagnosis.  In addition, an October 1979 statement from 
Dr. W.H.N. summarizes treatment provided to the Veteran between 
1973 and 1978.  This summary, which gives the specific date of 
each treatment, only notes treatment for back pain.  L.D.'s 
statement is therefore found not to be credible, and it is 
insufficiently probative to warrant a grant of any of the claims.  

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for benign prostatic hypertrophy, 
bladder neck contracture, Peyronie's disease, or erectile 
dysfunction with hypogonadism.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt doctrine 
is not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

With regard to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).

The issues on appeal are based on the contentions that BPH, 
bladder neck contracture, Peyronie's disease, and erectile 
dysfunction with hypogonadism, were caused by service.  To the 
extent that the Veteran asserts that he has bladder, erectile, 
urinary and prostate symptoms, his statements would normally be 
competent evidence to show that he experiences these symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to the veteran's ability to prove his 
claim of entitlement to disability benefits based on that 
competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  

In summary, the Veteran and the laypersons do not have the 
requisite skills, knowledge, or training, to be competent to 
provide a diagnosis for any of the claimed conditions, or to 
state whether such conditions were caused or aggravated by 
service, to include as due to exposure to Agent Orange.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, 
while the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions does not 
render his statements incredible in and of itself, such absence 
is for consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of a veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when a layperson is competent to identify 
the medical condition).  In this case, the Veteran's service 
treatment records have been discussed, and he has been found not 
to be credible.  Notwithstanding treatment for prostatitis and an 
innervating bladder in 1978, the post-service medical records 
show treatment for the claimed conditions no earlier than 1996.  
The only competent opinions of record weigh against the claims.  
Given the foregoing, the Board finds that the service treatment 
reports, and the post-service medical evidence, outweigh the 
Veteran's contentions, and the lay statements, to the effect that 
the Veteran has the claimed conditions that are related to his 
service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied. 

The Board has considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in March 2007 and 
April 2010.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records.  In 
July 2008, the RO determined that records from the SSA were 
unavailable, and that any additional attempts to obtain them 
would be futile.  There appears to have been confusion on this 
issue, as the Veteran's statement, received that same month, 
shows that he states that he has never received, or filed for, 
SSA benefits.  Responses to requests for records from L.D., R.N. 
(reportedly an office nurse for Dr. W.H.N.), D.H.P., M.D. 
(Pensacola Urology), S.C. (patient representative for Dr. W.H.N 
and Dr. D), and Baptist Health Care/the Baptist Hospital, 
received in 2007, show that these health care providers stated 
that they did not have any records for the Veteran (in fact, some 
reports from the Baptist Hospital, and an October 1979 report 
from Dr. W.H.N., are of record).  The Veteran has been afforded 
an examination, and etiological opinions have been obtained.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

Entitlement to service connection for benign prostatic 
hypertrophy, bladder neck contracture, Peyronie's disease, and 
erectile dysfunction with hypogonadism is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


